*297Memorandum. In our opinion, subdivision 1 of section 65 of the Alcoholic Beverage Control Law, prohibiting sales of liquor to persons under .the age of 18 years, does not create a cause of action in favor of an intoxicated person for injuries resulting from an accident. (See Bizzell v. N. E. F. S. Rest, 27 A D 2d 554, to same effect with reference to subdivision 2 of section 65 prohibiting sales of liquor to any intoxicated person. (Also, see generally, McNally v. Addis, 65 Misc 2d 204.) In Bizzell (supra), the defendant served alcoholic beverages to the plaintiff knowing she was already intoxicated. In an action brought to recover for personal injuries sustained by the plaintiff when .she fell while leaving the premises, it was held that there was no special duty resting upon the defendant to protect the plaintiff from the results of her voluntary intoxication.
Judgment reversed, without costs, and complaint dismissed.
Concur: Glickman, P. J., Pittoni and McCullough, JJ.